Citation Nr: 1640216	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-40 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition as secondary to a service connected right ankle disorder.

2.  Entitlement to service connection for a low back condition as secondary to a service connected right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal initially included a claim for total disability based on individual unemployability (TDIU).  However, the Veteran withdrew this issue in a June 2010 statement.  38 C.F.R. § 20.204 (b)(1) (2015).  This issue is not before the Board for appellate review.  The Board also notes that although the RO appeared to deny the Veteran's claims in 2003 on a direct and secondary basis, the Veteran's notice of disagreement clearly indicated he was only requesting secondary service connection.  As noted in the prior March 2014 Board decision, the Board previously had denied the claims on appeal only on a secondary basis; accordingly, the Board has considered these claims only on such a basis.

The Board reopened and remanded the claims in March 2014.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by hip pain.

2.  The lower back condition is not secondary to the service-connected ankle condition. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The lower back condition is not secondary to the service-connected ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in January 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination in May 2014 to assess his hip and back conditions.  An addendum was also provided in May 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Service Connection for Bilateral Hip and Lower Back Disabilities

The Veteran has consistently reported that he feels that he has disorders of the hips and lower back as a result of his service connected right ankle disability.  Specifically, he states that the ankle causes instability which causes him to fall, and that his frequent falls have caused the hip and back conditions.  

Private treatment records show that he has a limp and decreased range of motion of the back.  A November 2002 VA examination included x-rays showing normal hips.  The August 2008 VA examination report included x-rays showing degenerative disc disease of the lumbar spine.  The examiner concluded the lumbar spine was less likely than not related to the right ankle as the bilateral hips and knees did not show objective findings from abnormal weight bearing and therefore it would not be expected in the lumbar spine.  The examiner noted the Veteran had a physical position working in a papermill and as a carpenter.  Furthermore, lumbar spine degenerative disc disease is a condition that progresses with age and the findings in the Veteran were consistent with his age.  The August 2008 VA examination specifically noted there was no diagnosis for the right or left hip and explained that there were no objective findings clinically or by x-ray that pathology exists despite the Veteran having symptoms.  

An October 2010 private medical record from Dr. D.S. included a statement that the "common source of all his injuries and subsequent problems seems to be the initial ankle injury."  Dr. D.S. noted bilateral hip pain, but did not provide a diagnosis.  Dr. D.S. did not provide a rationale for his opinion, and did not specifically state that the current degeneration in the lower back was due to the service-connected ankle condition.  

Upon VA examination in May 2014, the Veteran reported that instability of his service-connected ankle was causing him to fall, which in turn has caused problems with his hips and back.  He stated that the ankle condition caused him to have an abnormal gait, for which he would compensate by shifting his weight to the left side.  This caused low back and hip pain.  The Veteran reported that over the past year he has been told that his bilateral hip pain is more related to bilateral sciatica.  X-rays taken at the time of examination had the impression of "negative right hip" and "negative left hip."  After reviewing the records and considering the results of the clinical examination the examiner concluded the Veteran did not have a hip condition.  X-ray findings supported a diagnosis of degenerative disc disease of the lumbar spine.  The examiner opined that it is less likely than not that the lower back condition was caused or aggravated by the ankle condition.  The rationale was that there is no evidence that the Veteran's years of chronic unsteady gait caused or permanently aggravated his low back condition.  The Veteran worked in a paper mill for many years after military service, which required manual labor.  The examiner opined that the Veteran's post-service work also contributed to the normal degenerative progression lumbar spine disease.

An addendum opinion was provided in May 2014.  The examiner noted that he had reviewed and considered the VA examination of August 2008, and the private treatment records and opinions of July 2003 and October 2010.  However, the examiner opined that there were no findings in any of the medical history to suggest any pathological diagnosis pertaining to the hip.  The examiner noted that Dr. D.S. related the Veteran's hip pain to the ankle condition in July 2003 and October 2010; however, the examiner explained that pain is a symptom, not a diagnosis.  Dr. D.S. never provided a pathological diagnosis for the hip pain, and no diagnosis was found upon x-ray examination in May 2014.  

The VA examinations are highly probative medical evidence.  The VA examiners were informed of the relevant evidence, relied on accurate facts, and gave fully articulated opinions that were supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

After considering the above the Board finds that the preponderance of the evidence is against the claims.  Concerning the bilateral hips, the preponderance of the evidence fails to demonstrate a current disability of the hips.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board carefully considered the private treatment records and lay statements.  The private treatment records and lay statements discussed pain in the hips but did not reflect any current disability.  Significantly, x-rays taken in 2002, 2008 and 2014 failed to demonstrate any pathology to render a diagnosis of the hips.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   However, diagnosing a hip disability goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of imaging studies and other clinical findings.  The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has a diagnosed hip disability.  Thus, whether the Veteran has a current hip disability requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  It is noted that to the extent the Veteran has reported hip pain, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disability, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").

Concerning the claim for the lumbar spine, the evidence clearly demonstrates the Veteran has a current disability.  He also is service-connected for the right ankle.  The remaining question is whether there is a link between the two.  In this regard, the VA examinations in 2008 and 2014 clearly opined that the lumbar spine was not related to the right ankle.  The examiners reviewed the file, examined the veteran and provided a rationale for the opinion.  While the private physician indicated the right ankle was the common source of all the injuries, he did not provide a rationale for that opinion.  Thus, a medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

To the extent to which the Veteran suggests there is a nexus, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159 (a)(2).  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex lower back condition.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current lower back condition is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the lower back condition and his service-connected ankle disability.  The competent evidence of record indicates that the lower back condition developed over a long period of time as a result of his post-service profession, and is not related to service or to the service-connected ankle disability.

Accordingly, the preponderance of the evidence is against the claim for service connection, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).  Thus service connection for a lower back condition must be denied.


ORDER

Service connection for a bilateral hip condition is denied.

Service connection for a lower back condition is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


